Exhibit 99.1 Item 5. Selected Financial Data The following sets forth selected financial and operating data on a historical consolidated basis. The following data should be read in conjunction with the financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations included elsewhere in this Form 10-K.Where applicable, the operating results of certain real estate assets which have been sold or otherwise qualify as held for disposition are included in discontinued operations for all periods presented. HERSHA HOSPITALITY TRUST SELECTED FINANCIAL DATA (In thousands, except per share data) Revenue: Hotel Operating Revenues $ Interest Income From Development Loans Other Revenues Total Revenue Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation 99 Acquisition and Terminated Transaction Costs 41 Impairment of Development Loan Receivable and Other Asset - - - Depreciation and Amortization Total Operating Expenses Operating Income Interest Income Interest Expense Other Expense 83 12 Loss on Debt Extinguishment - - - (Loss) Income before (Loss) Income from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Net (Loss) Income from Unconsolidated Joint Venture Investments ) ) (Loss) Income from Continuing Operations ) ) Discontinued Operations (Note 12): Gain on Disposition of Hotel Properties Loss from Impairment of Assets ) - (Loss) Income from Discontinued Operations ) ) (Loss) Income from Discontinued Operations ) ) Net (Loss) Income ) ) Loss (Income) Allocated to Noncontrolling Interests ) ) ) Distributions to Preferred Unitholders - Preferred Distributions ) Net (Loss) Income applicable to Common Shareholders $ ) $ ) $ $ $ Basic (Loss) Income from Continuing Operations applicable to Common Shareholders $ ) $ ) $ $ ) $ Diluted (Loss) Income from Continuing Operations applicable to Common Shareholders (1) Dividends declared per Common Share Income allocated to noncontrolling interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. 1 Balance Sheet Data Net investment in hotel properties $ Assets Held for Sale - - - Noncontrolling Interests Common Units Redeemable Noncontrolling Interest - - - Noncontrolling Interests Consolidated Joint Ventures Shareholder's equity Total assets Total debt Debt related to Assets Held for Sale - - - Other Data Funds from Operations (2) $ ) $ Net cash provided by operating activities $ Net cash used in investing activities $ ) $ ) $ ) $ ) $ ) Net cash (used in) provided byfinancing activities $ ) $ $ ) $ $ Weighted average shares outstanding Basic Diluted (1) Income allocated to noncontrolling interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. See Item 6. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Funds From Operations” for an explanation of FFO, why we believe FFO is a meaningful measure of our operating performance and a reconciliation of FFO to net income calculated in accordance with GAAP. 2
